Citation Nr: 1611187	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  08-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, to include of the face and head, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in relevant part denied entitlement to service connection for a skin disorder.  

The Veteran and L. K. testified at a hearing before the undersigned in September 2010.  A transcript is of record.

The Board remanded the claim on appeal in December 2010, September 2012, October 2014, and August 2015.  

FINDING OF FACT

A skin condition, to include seborrheic keratosis and eczema, is not caused or aggravated by a disease or injury in active service to include exposure to herbicides.

CONCLUSION OF LAW

The criteria for an award of service connection for a skin condition, to include seborrheic keratosis and eczema, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In letters dated in July 2007 and November 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in January 2011, October 2012, November 2014, and November 2015 which, taken together, are fully adequate to decide the claim.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

This matter was remanded in August 2015 for additional VA opinion, which was provided in November 2015.  This opinion adequately addresses the question posed in the Board remand.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims.  



Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The claimed skin conditions are not listed chronic diseases.

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Additionally, certain diseases associated with exposure to herbicide agents (including Agent Orange) in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records, with the exception of treatment for a rash in 1964, do no indicate any complaints, treatment, or diagnosis of any skin condition.  The Veteran's discharge examination dated September 14, 1967 shows a normal skin examination.

The Veteran testified before the Board in September 2010 that he first observed his skin condition in service and that it had continued since with break-outs of varying degrees of severity ever since.  A witness at the hearing also testified that she observed the Veteran's condition since she first met him in 1977.  Finally, a September 2009 statement of the Veteran's wife insinuated that the skin condition had been present for many years and that it was progressively worsening.

Private treatment records dated from 1976 to 1996 do not report a skin condition or disease.

In order to determine whether the Veteran has a skin condition that had its onset in military service, to include as due to Agent Orange exposure, the Veteran was afforded a series of VA examinations.

In January 2011 the Veteran reported onset of a facial rash in "1986 or 1987."  The Veteran was noted to have constant scabbing, red bumps, and itching.  He indicated that he had not had any skin disease treatment in the past 12 months.  The examiner noted there was greater than 5 percent but less than 20 percent of exposed areas, such as head, face, neck, and hands, affected.  There was less than 5 percent of the total body affected.  The examiner noted there were excoriated, scattered small maculopapular lesions of the scalp and face. The Veteran was diagnosed with nonspecific eczematoid dermatitis, face and scalp. The examiner opined the current skin condition was less likely as not caused by or a result of military service.  The examiner provided the rationale that there was no evidence of this condition or a similar condition in the Veteran's service treatment records. Additionally, the examiner noted that the Veteran reported this condition well after military service.

The Veteran was provided an additional VA examination in October 2012.  This examination was requested in order to obtain an additional medical opinion regarding the nature and etiology of the Veteran's skin condition, specifically whether there was a relationship between the Veteran's skin condition and Agent Orange exposure, or whether the current skin condition was related to treatment received in service for a rash.  

The examiner stated that it was less likely than not that the Veteran's current skin condition was the same as that treated in 1964.  The examiner's rationale for this opinion was that the skin condition that was treated in service was described as a generic rash without a specific etiology.  Additionally, treatment records failed to establish continuity of symptoms between the rash of 1964 and the Veteran's current condition. 

It was noted that the Veteran's records indicated that the Veteran did not seek treatment for any skin condition on an on-going basis between service and the present time. The examiner also noted that current medical evidence did not show that Agent Orange exposure would, cause the type of skin problem demonstrated by the Veteran's symptoms. 

The Veteran was again examined in November 2014.  The Veteran's claims file was reviewed.  The diagnosis rendered was eczema.  The examiner opined that the Veteran's current eczema less likely than not (less than 50% probability) had its clinical onset during active service or was related to an in-service disease, event, or injury, to include possible herbicide exposure.  The examiner stated:

Veteran's current skin diagnosis is eczema and seborrheic keratosis. These lesions were present during current outbreak of the following areas: Veteran has several areas of scaly, erythematous eczema on posterior right and left dorsum of hands of approximately 14 cm x 10 cm area.  None on palms.  There is also a erythematous, flat lesion on top of scalp measuring approximately 1cm round with slightly irregular and red edges.  Right elbow has an area of 5.5 cm of grey and red slightly raised eczema.  Photographs obtained of ALL these areas for C-file and documentation of this examination Veteran also has a raised, slightly irregular border brown lesion (seborrheic keratosis) on medial aspect of right knee of approximately 1 cm.  This is a seborrheic keratosis. ... Veteran has a single sick call note in 1964 which is of difficult legibility.  Appears to state "scaling of hands" and no other treatment is listed.  Separation exam for skin in 1967 is "normal."  Thus, whatever "scaling of hands" veteran had in 1964 was not present in 1967 at separation.  No other STR's stating a chronic hand condition nor skin condition nor any other skin complaints for over 3 years after 1 episode of "scaling of hands" does not constitute a chronic condition. The Veteran's current skin condition (over 50 years later) of eczema is a chronic condition and treated throughout life as it flare-ups and resolves.  That is NOT the pattern during Veteran's Navy career.  There is no objective evidence found of any chronic skin condition of any kind during military service and only a single episode of scaly hands.  Therefore, the Veteran's current eczema less likely than not (less than 50% probability) had its clinical onset during his active service or is related to an in-service disease, event, or injury, to include possible herbicide exposure. ... Veteran has over 5 decades of time between Naval service and current diagnosis.  A specific time of onset of current diagnosis of eczema is unknown, however this examiner is unable to locate a biopsy report or dermatology consult in the either the STRs nor the VBMS file.  There is no pattern of the flare-up and resolution which is the pattern of eczema.  Unable to locate evidence of intermittent treatment of any skin condition. The one episode of "scaly hands" in 1964 is just that, 1 episode, in a 4 year period of time, with full resolution and no chronicity.  Therefore, Veteran's current eczema did not (less likely than not, less than 50-50 probability) become manifest nor start in service.  There is no relationship between the Veteran's single episode of "scaly hands" in 1964 and current eczema.  I reviewed the lay evidence provided by Ms. [redacted] and Mr. [redacted] on September 14, 2010.  This medical examiner is unable to locate biopsy report nor dermatology consult. I was unable to locate any medical reference to the lesion that was removed by Dr. Regis Stern as stated by Mrs. [redacted] on September 14, 2010.  The lay evidence provided is not consistent with chloracne.  The lay evidence does not provide a history of skin condition during or within 1 year of leaving military service; however, Mrs. [redacted] statements would substantiate that the Veteran more likely than not (greater than 50% probability) had eczema in 1977 when she first met the Veteran. ... Veteran's current diagnosis is eczema and is clearly not chloracne nor acneiform disease.  This medical examiner points out that the wavering pattern of flare-ups and remissions of the Veteran's current skin condition (eczema) is not consistent with the constant unwavering pattern of chloracne.  Chloracne is an acneiform type of skin eruptions associated with overexposure to dioxins which follows a dose-response curve, i.e., the more exposed you are to dioxins, the more severe your chloracne. In layman's terms, chloracne never "goes away."  This Veteran's eczema, on the other hand, outbreaks with his "nerves" and is treated with topical cortisones with some response.  Chloracne is known to be highly resistant to treatment. Photographs are obtained for documentation.  Therefore, this Veteran's skin condition (eczema) is not consistent with chloracne nor any disease of herbicide exposure". 

The Veteran was afforded the most recent VA examination on November 4, 2015.  The Veteran's entire claims file was reviewed. The diagnosis rendered was seborrheic keratosis and eczema. The examiner opined that it was less likely than not (less than 50 percent probability) that the diagnosed seborrheic keratosis and eczema was related to active military service.  The examiner stated that seborrheic keratosis and eczema are conditions of hyperproliferative disorders and are not of the same etiology of chloracne.  Seborrheic keratosis is not chloracne nor a form of acneform disease consistent with chloracne.  Chloracne is a type of toxic exposure to chlorinated compounds such as herbicides (Agent Orange) and as such is directly made manifest after exposure.  The toxins start killing the skin cells after exposure.  The diagnosis was clearly eczema and seborrheic keratosis, neither of which was due to toxic exposure, but instead are hyperproliferative disorders.  Seborrheic keratosis is keratinocytes that replicate more frequently than normal keratinocytes and are again unrelated to acne, acneiform nor chloracne pathology.  The examiner stated that the currently diagnosed seborrheic keratosis did not consist of chloracne or other acne form disease consistent with chloracne, or of any other disease or disorder, and therefore was less likely as not (less than 50 percent probability) a disease or condition that was caused by herbicide exposure.

Based on the foregoing, the Board finds that service connection is not warranted for a skin condition, to include seborrheic keratosis and eczema.  In October 2014, the Board found that the Veteran was presumed to have been exposed to Agent Orange as a result of military service.  However, as detailed in the VA examination reports above, the Veteran's current skin condition, to include seborrheic keratosis and eczema, is not a presumed disability for purpose of service connection due to Agent Orange exposure.   Under 38 C.F.R. § 3.309, chloracne or other acneform diseases consistent with chloracne are presumed to have been caused by Agent Orange exposure.  However, the Veteran's diagnosed seborrheic keratosis and eczema have been found to be conditions of hyperproliferative disorders and are not of the same etiology of chloracne.  As such presumed service connection as due to Agent Orange exposure is not warranted in this case.

As for direct service connection, the uniform opinion of the VA examiners in this case is negative.  The Veteran was seen in service in 1964 for rash.  The Veteran also testified to a skin condition beginning in service and continuing thereafter.  However, the examiners that have examined the Veteran and his claims file have found that there is no connection between the Veteran's current skin conditions and his military service, to include the in-service rash.  There are no contrary opinions of record.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, VA examiners have reviewed the Veteran's claims file and were apprised of the medical history, including a rash in 1964, and the Veteran's testimony that he had a skin condition in service that has continued to the present.  After examination and review, the examiners provided a definite opinions supported by the evidence.  As such, these opinions are highly probative.  

The Veteran is competent to report that he has observed the current skin condition continuously since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds Walker).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In this case, however, there is significant evidence against the Veteran's reports.  First, no skin condition was identified on the Veteran's examination for separation from service or in the medical history he completed at that time.

The private treatment records show treatment for conditions not currently at issue, but at times recorded a general medical history that included conditions not currently being treated.  There was no mention of a skin condition.  In August 1990, it was recorded that other than back and right leg disability, the Veteran's health was good.  A June 1991, treatment record lists the Veteran's medical problems unrelated to a back disability, but does not included a skin condition.

These contemporaneous records are more probative than the recollections of the Veteran and his witnesses made many years after the events in question.  The evidence thus weighs against a finding that the current skin disease is related to a disease or injury in active service.

In summary, the evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin condition, to include seborrheic keratosis and eczema is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


